DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	2.	The Applicants submitted claim amendments on 11/23 2022 in response to the office action mailed on 8/25/2022.  The status of the claims is as follows.

Claim Rejections - 35 USC § 102
3.	Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) and rejected under 35 U.S.C. 102(a)(2) as being anticipated by (US 2014/0272162 A1) to Olson  (hereinafter Olson).
The above noted rejection is hereby withdrawn.

Claim Rejections - 35 USC § 103
4.	Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2014/0272162 A1) to Olson  (hereinafter Olson).
The above noted rejection is hereby withdrawn.


NEW Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.	Claims 1-3 and 5-19 are rejected under 35 U.S.C. 102(a)(1) and rejected under 35 U.S.C. 102(a)(2) as being anticipated by (US 2014/0194571 A1) to Weijnen et al.  (hereinafter Weijnen).
Weijnen is directed toward polyasparate compositions and coating made from them thereof.  Weijnen discloses at paragraph [0061] that the coating may contain an amine component of an asparatate amine of a mono-acrylate such as a methyl methacrylate.    Weijnen discloses at paragraph [0060] that diethyl maleate reads on the Applicants diester.  Weijnen discloses at paragraph [0064] that “the at least one amine component can be a (meth)acrylate/aspartate amine as described above, wherein the equivalent ratio of polyamine: dialkyl maleate and/or dialkyl fumarate is between 1:0.1 to 1:0.3 and the equivalent ratio of polyamine:(meth)acrylate is 1:0.9 to 1:0.7” that reads on Applicants range.  Weijnen discloses at paragraph [0075] that the coating is made by reaction with a diisocyanate, such as a hexamethylene diisocyanate.  Weijnen discloses each and every element as arranged in claims 1-3 and 5-19.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





10.	Claims 1-3 and 5-19 are rejected under 35 U.S.C. 103 as being unpatentable over by (US 2014/0194571 A1) to Weijnen et al.  (hereinafter Weijnen).
Weijnen is directed toward polyasparate compositions and coating made from them thereof.  Weijnen discloses at paragraph [0061] that the coating may contain an amine component of an asparatate amine of a mono-acrylate such as a methyl methacrylate.    Weijnen discloses at paragraph [0060] that diethyl maleate reads on the Applicants diester.  Weijnen discloses at paragraph [0064] that “the at least one amine component can be a (meth)acrylate/aspartate amine as described above, wherein the equivalent ratio of polyamine: dialkyl maleate and/or dialkyl fumarate is between 1:0.1 to 1:0.3 and the equivalent ratio of polyamine:(meth)acrylate is 1:0.9 to 1:0.7” that reads on Applicants range.  Weijnen discloses at paragraph [0075] that the coating is made by reaction with a diisocyanate, such as a hexamethylene diisocyanate.  
It would be obvious to on skilled in the market at the time of filing based on the disclosure of Weijnen to select each and every element as arranged in claims that forms a prime facie case of obviousness for claims 1-3 and 5-19.

Response to Arguments
11.	Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

13.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

15.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

16.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

17.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766